EXHIBIT A JOINT FILING STATEMENT Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned agree that the Statement on Schedule 13G and any amendments thereto to which this exhibit is attached is filed on behalf of each of them. Date: February 14, 2012 KAR Holdings II, LLC Signature: * KELSO GP VII, LLC Signature: * By: KELSO GP VII, L.P. Signature: * By: KELSO INVESTMENT ASSOCIATES VII, L.P Signature: * By: KEP VI, LLC Signature: * By: PHILIP E. BERNEY Signature: * FRANK K. BYNUM, JR. Signature: * MICHAEL B. GOLDBERG Signature: * FRANK J. LOVERRO Signature: * GEORGE E. MATELICH Signature: * FRANK T. NICKELL Signature: * DAVID I. WAHRHAFTIG Signature: * THOMAS R. WALL, IV Signature: * JAMES J. CONNORS, II Signature: * STANLEY DE J. OSBORNE Signature: * CHURCH M. MOORE Signature: * CHRISTOPHER L. COLLINS Signature: /s/ Christopher L. Collins AXLE HOLDINGS II, LLC Signature: * PCAP KAR LLC Signature: /s/ David Ament By: Title: David Ament Authorized Signatory PARTHENON INVESTORS II, L.P. Signature: /s/ David Ament By: Title: David Ament Authorized Signatory PCIP INVESTORS Signature: /s/ David Ament By: Title: David Ament Authorized Signatory J&R FOUNDERS FUND II, L.P. Signature: /s/ Brian Golson By: Title: Brian Golson Authorized Signatory PARTHENON INVESTORS III, L.P Signature: /s/ David Ament By: Title: David Ament Authorized Signatory WILLIAM C. KESSINGER Signature: /s/ William C. Kessinger DAVID AMENT Signature: /s/ David Ament BRIAN GOLSON Signature: /s/ Brian Golson J&R ADVISORS F.F., LLC Signature: /s/ Brian Golson By: Title: Brian Golson Authorized Signatory VALUEACT CAPITAL MASTER FUND, L.P. Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer VA PARTNERS I, LLC Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer VALUEACT CAPITAL MANAGEMENT, L.P. Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer VALUEACT CAPITAL MANAGEMENT, LLC Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer VALUEACT HOLDINGS, L.P. Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer VALUEACT HOLDINGS GP, LLC Signature: /s/ George F. Hamel, Jr. By: Title: George F. Hamel, Jr. Chief Operating Officer *By:/s/ Rosanna T. Leone Name:Rosanna T. LeoneAttorney-in-fact
